UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): November 12, 2009 McDONALD'S CORPORATION (Exact name of Registrant as Specified in Its Charter) Delaware 1-5231 36-2361282 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) One McDonald's Plaza Oak Brook, Illinois (Address of Principal Executive Offices) (Zip Code) (630) 623-3000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ⁪ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁪ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01.Other Events. On November 12, 2009, McDonald's Corporationissued an Investor Release titled "McDonald's Plan to Win Continues to Drive Growth". The Investor Release isattached as Exhibit 99 hereto and isincorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. 99 Investor Release of McDonald's Corporation issued November 12, 2009: McDonald's Plan to Win Continues to Drive Growth 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. McDONALD'S CORPORATION (Registrant) Date: November 12, 2009 By: /s/ Denise A. Horne Denise A. Horne Corporate Vice President - Associate General Counsel andAssistant Secretary 3 Exhibit Index Exhibit No. 99 Investor Release of McDonald's Corporation issued November 12, 2009: McDonald's Plan to Win Continues to Drive Growth 4
